Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1
a controller configured to: 

write the plurality of data bits, read from the buffer, to the nonvolatile memory; 

write a plurality of intermediate parity bits to the buffer, but not to the nonvolatile memory, wherein each of the plurality of intermediate parity bits is associated with an error correction process on each of the plurality of data bits; and 

write, to the nonvolatile memory, an accumulated parity bit that is an integration of the plurality of intermediate parity bits.
Claim 2
discard the plurality of intermediate parity bits when writing the plurality of data bits corresponding to the accumulated parity bit to the nonvolatile memory is determined to be successful.
Claim 3
generate the plurality of intermediate parity bits by performing an encoding operation for the error correction process on each of the plurality of data bits, and generate the accumulated parity bit by performing a predetermined operation on the plurality of generated intermediate parity bits.
Claim 4
read the accumulated parity bit from the nonvolatile memory; 

read the plurality of first data bits from the nonvolatile memory; 

perform the encoding operation for the error correction process on the plurality of first data bits to generate the plurality of first intermediate parity bits; 

read the second data from the nonvolatile memory; 

generate the second intermediate parity bit on the basis of the plurality of first intermediate parity bits and the accumulated parity bit; and

correct the second data bit using the second intermediate parity bit.
Claim 15
a controller configured to: 

write the plurality of data bits received from the host and not yet been written to the nonvolatile memory, to the nonvolatile memory; 

generate a plurality of intermediate parity bits, wherein each of the plurality of intermediate parity bits is associated with an error correction process on each of the plurality of data bits; and 

write, to the nonvolatile memory, not the plurality of intermediate parity bits but an accumulated parity bit that is an integration of the plurality of intermediate parity bits.
Claim 16
discard the plurality of intermediate parity bits when writing the plurality of data bits corresponding to the accumulated parity bit to the nonvolatile memory is determined to be successful.
Claim 17
generate the plurality of intermediate parity bits by performing an encoding operation for the error correction process on each of the plurality of data bits, and generate the accumulated parity bit by performing a predetermined operation on the plurality of generated intermediate parity bits.

read the accumulated parity bit from the nonvolatile memory; 

read the plurality of first data bits from the nonvolatile memory; perform the encoding operation for the error correction process on the plurality of first data bits to generate the plurality of first intermediate parity bits; 

read the second data from the nonvolatile memory; generate the second intermediate parity bit on the basis of the plurality of first intermediate parity bits and the accumulated parity bit; and 

correct the second data bit using the second intermediate parity bit.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a memory system, a method of operating a memory system, and a memory system connectable to a host.

The claimed invention, regarding claim 8 as representative, recites features such as: writing a plurality of data bits temporarily stored in a buffer, writing a plurality of intermediate parity bits to the buffer, and writing, to the nonvolatile memory, an accumulated parity bit.

The prior art of record (Cha et al., U.S. Patent 10,573,356 (herein Cha), Sin et al. U.S. Publication 2018/0152206 (herein Sin), and Kim et al. U.S. Publication 2020/0135292 (herein Kim), as examples of such prior art) do not teach the same. 

Cha teaches: A semiconductor memory device includes a memory cell array, an error correction code (ECC) engine, an input/output (I/O) gating circuit and a control logic circuit.  The memory cell array includes bank arrays, each of the bank arrays includes a first sub array and a second sub array, and each of the first sub array and the second sub array includes a normal cell region to store data bits and a parity cell region to store parity bits.  The ECC engine generates the parity bits and corrects error bit.  
However, Cha fails to disclose: writing, to the nonvolatile memory, an accumulated parity bit that is an integration of the plurality of intermediate parity bits, as disclosed.

Sin teaches: A memory module includes data memories and at least one parity memory.  Each of the data memories includes a first memory cell array with a first memory region to store data set corresponding to a plurality of burst lengths and a second memory region to store first parity bits to perform error detection/correction associated with the data set.  The at least one parity memory includes a second memory cell array with a first parity region to store parity bits associated with user data set corresponding to all of the data set stored in each of the data memories and a second parity region to store second parity bits for error detection/correction associated with the parity bits.
However, Sin fails to disclose: writing, to the nonvolatile memory, an accumulated parity bit that is an integration of the plurality of intermediate parity bits, as disclosed.

Kim teaches: A memory module includes a first channel of first data memories and a first error correction code (ECC) memory, and a second channel of second data 
However, Kim fails to disclose: writing, to the nonvolatile memory, an accumulated parity bit that is an integration of the plurality of intermediate parity bits, as disclosed.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111